Case 1:20-cv-03040-NGG-SJB Document 52 Filed 04/13/21 Page 1 of 3 PageID #: 1531

                                                                                                       200 Park Avenue
                                                                                                             Suite 1700
                                                                                                     New York, NY 10017

                                                                                                             nelson.legal

                                                                                                        Michael R. Nelson
                                                                                        C: 212 233 5083 • O: 212 457 1668
                                                                                                     nelson@nelson.legal


 April 13, 2021

 VIA ECF

 Magistrate Judge Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:     Wang v. Tesla, Inc., Case No. 20-cv-3040; Motion to Compel Third-Party Compliance
         with Subpoena

 Dear Magistrate Judge Bulsara:

         This letter motion seeks to compel third-party Mobileye, Inc. (“Mobileye”) to produce
 documents and a witness for testimony in compliance with Plaintiffs’ January 11, 2021 subpoena
 to Mobileye. Mobileye initially objected to the subpoena but agreed to confer and ultimately
 compromised where Mobileye would provide some relevant information and testimony. As set
 forth below, although Plaintiffs’ counsel have been in contact with Mobileye’s counsel and were
 in the process of negotiating Mobileye’s response to the subpoena at the end of February, until,
 Plaintiffs believe, Tesla interceded to impede Plaintiffs’ efforts to obtain legitimate third party
 discovery here. Mobileye ultimately never committed to the discovery it would provide despite
 several meet and confer attempts, nor did it move for protection before this Court. There is no
 basis for Mobileye to avoid Plaintiffs’ discovery, either on its own objections or the objections of
 Tesla, none of which have been raised with this Court in any event. Mobileye should be required
 to comply.

         On or about January 11, 2021, Plaintiffs served Mobileye with a subpoena seeking a
 production of documents and deposition testimony on various topics related to Plaintiffs’ claims
 against Tesla in this case. See Ex. A. Specifically, Plaintiffs seek discovery regarding the
 Mobileye camera technology that was incorporated in Plaintiffs’ Tesla vehicle that is the subject
 of this suit, after Tesla’s corporate representative was unable to answer questions about the
 vehicle’s Mobileye forward-facing camera, its associated algorithms, and how and whether the
 data generated from the use of those algorithms was captured—or even where that data is located
 and how it may flow from the camera to Tesla. See Javed Depo. at 135:17-143:21.1



 1
  A complete copy of Azam Javed’s December 18, 2020 deposition transcript was filed under seal with the Court on
 March 25, 2021. See ECF No. 51-4.


                                   New York, NY • Washington, DC • Cleveland, OH
Case 1:20-cv-03040-NGG-SJB Document 52 Filed 04/13/21 Page 2 of 3 PageID #: 1532
                                                                           Magistrate Judge Sanket J. Bulsara
                                                                                              April 13, 2021
                                                                                                    Page | 2


         On January 21, 2021, counsel to Mobileye responded to Plaintiffs’ subpoena “to open a
 dialogue to discuss the subpoena further.” See Exhibit B at 4-8. In ensuing conversations and
 written communications, Mobileye confirmed that it could provide some of the requested
 information, but not all, and that another Mobileye entity was likely to have more responsive
 information. For example, Mobileye’s counsel, while investigating whether Mobileye, Inc.
 possessed responsive information, indicated that Mobileye Vision Technologies, Ltd., a foreign
 entity, may have responsive information and suggested that he may be able to provide contact
 information for the other Mobileye entity or entities from which Plaintiffs might seek their
 discovery. Counsel for Mobileye, Inc. and counsel for Plaintiffs also communicated several times
 regarding the scope of information that Plaintiffs seek so that Mobileye could focus its search and
 anticipated production—including information to demonstrate why the Mobileye technology in
 the vehicle apparently sensed the merging Audi, yet the Tesla did not respond to that data; how
 the Mobileye technology is designed to capture data in similar traffic situations; and the nature of
 certain communications related to the breakdown of Tesla and Mobileye’s corporate relationship,
 which Plaintiffs believe will reflect Mobileye’s safety concerns with the way Tesla was using its
 technology on vehicles such as the subject vehicle here. See Ex. C. The most recent discussion
 with Mobileye took place on February 24, 2021, following which counsel to Plaintiffs expected to
 hear from Mobileye with a proposal for responding and for identifying other corporate entities
 with responsive information.

          Plaintiffs’ counsel was accordingly surprised when, two weeks later and a full two months
 after Plaintiffs served the Mobileye subpoena, Tesla raised objections to the subpoena for the first
 time and threatened to move for a protective order if Plaintiffs did not respond within five (5) days.
 See Ex. D. As stated in that letter, Tesla’s objections are largely based on its now routine assertion
 that the discovery sought is not proportional to the needs of the case and that the discovery sought
 is not relevant. Id.

          On March 16, 2021, in compliance with Fed. R. Civ. P. 37(a)(1) and Indiv. R. IV(B),
 Plaintiffs’ counsel and Tesla’s counsel conferred but Tesla stated unequivocally that Plaintiffs
 should be precluded from obtaining discovery from Mobileye, without exception. See Certificate
 of Conference, attached as Exhibit E. During the conference between the parties, Tesla, in addition
 to the objections raised by letter, also objected on the basis that the information sought is
 confidential to Tesla and is therefore protected as a trade secret. Tesla verified its objections
 through correspondence following the meet and confer – confirming its position that Plaintiffs
 should not depose Mobileye for any reason and that Mobileye should not be required to produce
 any documents. See Ex. F. Tesla has since retreated from its position that any discovery of
 Mobileye is improper, confirming by email dated April 1, 2021 that it does not object to Topics 1-
 5 of the notice as long as questions are limited to the Model X vehicle, but does object to Topics
 6-9 on the purported basis that they are not relevant or proportional to the needs of this case and
 not important for the resolution of this case. See Ex. G at 2. Plaintiffs note that none of these
 objections are properly before the Court for consideration as Tesla has not sought relief from the
 Court relative to its objections. Plaintiffs reference Tesla’s objections only to provide a complete
 illustration of the dispute at issue—including Tesla’s consistent pattern and practice of obstructing
 Plaintiffs’ legitimate discovery efforts at every turn—and because Plaintiffs believe it explains the
Case 1:20-cv-03040-NGG-SJB Document 52 Filed 04/13/21 Page 3 of 3 PageID #: 1533
                                                                          Magistrate Judge Sanket J. Bulsara
                                                                                             April 13, 2021
                                                                                                   Page | 3


 sudden drop off in communications from Mobileye and the need for the Court’s intervention to
 compel Mobileye to respond.

         In sum, Plaintiffs respectfully request that the Court issue an Order instructing Mobileye
 to respond to Plaintiffs’ subpoena by producing a witness to testify and related documents
 regarding (1) why the Mobileye technology incorporated into the Tesla sensed an Audi merging
 in, and captured a picture of the merging vehicle, yet the Tesla did not respond to that data by
 sending any warnings to the driver, moving away from the margining vehicle, stopping for the
 vehicle, etc.; (2) how the Mobileye technology incorporated into the Tesla, and any related
 equipment, captured and transferred data in similar traffic situations; (3) the nature and substance
 of communications between Mobileye and Tesla regarding the points raised in the article
 referenced in the subpoena, related to the breakdown in Tesla and Mobileye’s corporate
 relationship and Mobileye’s safety concerns. In the event that Mobileye, Inc. does not have any
 of the requested information, Plaintiffs have sought and now ask the Court to require a sworn
 assurance to that effect and also that Mobileye, Inc. identify the Mobileye entity(s) that may have
 the requested information, along with contact information for the individual(s) at the entity(s) who
 can assist in obtaining the information.

        Plaintiffs appreciate the Court’s consideration and are prepared to provide further
 information and/or to participate in a conference at the Court’s instruction.



 Respectfully yours,




 Michael R. Nelson



 cc:    All counsel of record (via ECF)
        John H. Gray, Esq., counsel to Mobileye, Inc. (via email to JHGray@perkinscoie.com)
